              Case 2:19-cv-00819-TLF Document 11 Filed 09/15/20 Page 1 of 17




 1

 2

 3

 4                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT TACOMA

 6      BRANDI B.,
                                                          Case No. 2:19-cv-00819
 7                            Plaintiff,
            v.                                            ORDER REVERSING AND
 8                                                        REMANDING DEFENDANT’S
        COMMISSIONER OF SOCIAL                            DECISION TO DENY BENEFITS
 9      SECURITY,
10                            Defendant.
11

12          Plaintiff has brought this matter for judicial review of Defendant’s denial of her

13   application for disability insurance (“DIB”) benefits.

14          The parties have consented to have this matter heard by the undersigned

15   Magistrate Judge. 28 U.S.C. § 636(c); Federal Rule of Civil Procedure 73; Local Rule

16   MJR 13. For the reasons set forth below, the undersigned agrees that the ALJ erred,

17   and the ALJ’s decision is reversed and remanded for an award of benefits.

18                                    I.         ISSUES FOR REVIEW

19          1. Did the ALJ properly evaluate Plaintiff’s symptom testimony?
            2. Did the ALJ err in evaluating medical opinion evidence?
20          3. Did the ALJ provide germane reasons for discounting lay witness
               testimony?
21
                                           II.     BACKGROUND
22
            Plaintiff filed an application for DIB on May 14, 2014, alleging a disability onset
23
     date of May 30, 2013. AR 20, 163-71. Plaintiff amended her alleged onset date to
24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 1
               Case 2:19-cv-00819-TLF Document 11 Filed 09/15/20 Page 2 of 17




 1   September 13, 2013. AR 20, 41, 183. Plaintiff’s application was denied upon initial

 2   administrative review and on reconsideration. AR 20, 99-105, 107-11. A hearing was

 3   held before Administrative Law Judge (“ALJ”) Laura Valente on May 3, 2016. AR 38-73,

 4   1039-74. On June 29, 2016, ALJ Valente issued a written decision finding that Plaintiff

 5   was not disabled. AR 17-33, 981-97. The Social Security Appeals Council denied

 6   Plaintiff’s request for review on June 7, 2017. AR 1-6, 1002-07.

 7          On August 10, 2017, Plaintiff filed a complaint in this Court seeking judicial

 8   review of ALJ Valente’s written decision. AR 1009. On May 23, 2018, this Court issued

 9   an order reversing the ALJ’s decision and remanding this case for reconsideration of

10   Plaintiff’s impairments at step two of the sequential evaluation and her residual

11   functional capacity (“RFC”). AR 1011-30. On August 6, 2018, the Appeals Council

12   vacated ALJ Valente’s decision and issued an order remanding the case for further

13   administrative proceedings consistent with the Court’s order. AR 1031-34.

14          On March 5, 2019, ALJ Valente held a new hearing. AR 950-80. On March 27,

15   2019, ALJ Valente issued a written decision finding that Plaintiff was not disabled. AR

16   927-43.

17          Plaintiff seeks judicial review of the ALJ’s written decision. Dkt. 1.

18                                  III.   STANDARD OF REVIEW

19          Pursuant to 42 U.S.C. § 405(g), this Court may set aside the Commissioner's

20   denial of Social Security benefits if the ALJ's findings are based on legal error or not

21   supported by substantial evidence in the record as a whole. Revels v. Berryhill, 874

22   F.3d 648, 654 (9th Cir. 2017). Substantial evidence is “‘such relevant evidence as a

23

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 2
              Case 2:19-cv-00819-TLF Document 11 Filed 09/15/20 Page 3 of 17




 1   reasonable mind might accept as adequate to support a conclusion.’” Biestek v.

 2   Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal citations omitted).

 3                                        IV.     DISCUSSION

 4          In this case, the ALJ found that Plaintiff had the severe, medically determinable

 5   impairments of degenerative disc disease, anxiety disorder, panic disorder, and major

 6   depressive disorder. AR 932. The ALJ also found that Plaintiff had a range of other non-

 7   severe and non-medically determinable impairments. AR 933.

 8          Based on the limitations stemming from these impairments, the ALJ found that

 9   Plaintiff could perform a reduced range of light work. AR 935. Relying on vocational

10   expert (“VE”) testimony, the ALJ found that while Plaintiff could not perform her past

11   work, she could perform other light, unskilled jobs at step five of the sequential

12   evaluation; therefore the ALJ determined at step five that Plaintiff was not disabled. AR

13   941-42, 975-76.

14          A. Whether the ALJ erred in evaluating Plaintiff’s testimony

15          Plaintiff contends that the ALJ did not provide clear and convincing reasons for

16   discounting her symptom testimony. Dkt. 8, pp. 4-11.

17          In weighing a Plaintiff’s testimony, an ALJ must use a two-step process. Trevizo

18   v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017). First, the ALJ must determine whether

19   there is objective medical evidence of an underlying impairment that could reasonably

20   be expected to produce some degree of the alleged symptoms. Ghanim v. Colvin, 763

21   F.3d 1154, 1163 (9th Cir. 2014). If the first step is satisfied, and provided there is no

22   evidence of malingering, the second step allows the ALJ to reject the claimant’s

23   testimony of the severity of symptoms if the ALJ can provide specific findings and clear

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 3
              Case 2:19-cv-00819-TLF Document 11 Filed 09/15/20 Page 4 of 17




 1   and convincing reasons for rejecting the claimant’s testimony. Id. See Verduzco v.

 2   Apfel, 188 F.3d 1087, 1090 (9th Cir. 1999).

 3          In discounting Plaintiff’s symptom testimony, the ALJ reasoned that: (1) Plaintiff’s

 4   allegations concerning her physical and mental impairments are inconsistent with the

 5   record; (2) Plaintiff’s spinal surgery successfully relieved her physical pain; (3) Plaintiff’s

 6   mental impairments improved with treatment; (4) Plaintiff’s allegations concerning her

 7   impairments are inconsistent with her self-reported activities of daily living; (5) Plaintiff

 8   became injured on several occasions, and may have engaged in drug-seeking behavior;

 9   and (6) there is a significant gap in Plaintiff’s mental health treatment history. AR 936-

10   39.

11          With respect to the ALJ’s first reason, an inconsistency with the objective

12   evidence may serve as a clear and convincing reason for discounting a claimant’s

13   testimony. Regennitter v. Commissioner of Social Sec. Admin., 166 F.3d 1294, 1297

14   (9th Cir. 1998). But an ALJ may not reject a claimant’s subjective symptom testimony

15   “solely because the degree of pain alleged is not supported by objective medical

16   evidence.” Orteza v. Shalala, 50 F.3d 748, 749-50 (9th Cir. 1995) (internal quotation

17   marks omitted, and emphasis added); Byrnes v. Shalala, 60 F.3d 639, 641-42 (9th Cir.

18   1995) (applying rule to subjective complaints other than pain).

19          Here, Plaintiff stated that she has constant pain in her back and sciatic nerve

20   pain that makes it difficult for her to lift objects, sit, stand and/or walk for extended

21   periods, or reach above her head. AR 208, 210, 960, 962-64, 971. In 2016, Plaintiff

22   testified that she fell between 10 and 20 times during the previous two years due to

23   lower back spasms and sciatic nerve pain that causes her legs to give out. AR 50.

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 4
             Case 2:19-cv-00819-TLF Document 11 Filed 09/15/20 Page 5 of 17




 1   Plaintiff stated that it feels as though someone is pressing a cattle prod into her back,

 2   and said that she continued to have these symptoms after her lower back surgery in

 3   January 2016. AR 962-63.

 4          Plaintiff further testified that her physician, Dr. Hatcher, told her that to minimize

 5   the risk of injury from these falls, she should remain outside for at most one hour at a

 6   time. AR 63. Plaintiff stated that her physician wrote her a prescription for a cane to help

 7   her walk inside her home, and a walker to help her ambulate outside. AR 49, 56, 965-

 8   66.

 9          Plaintiff testified that she suffers from anxiety and depression, has panic attacks,

10   and is afraid to leave her home because of post-traumatic stress symptoms stemming

11   from an attempted carjacking and a fear of falling. AR 56-59, 969.

12          The ALJ found that Plaintiff’s allegations concerning her impairments were

13   inconsistent with generally normal physical and mental status examinations conducted

14   during the period at issue. AR 936-39.

15          As for the ALJ’s second and third reasons, a finding that a claimant’s condition

16   improved with treatment can serve as a clear and convincing reason for discounting her

17   testimony. See 20 C.F.R. § 404.1529(c)(3)(iv) (the effectiveness of medication and

18   treatment are relevant to the evaluation of a claimant’s alleged symptoms); Wellington

19   v. Berryhill, 878 F.3d 867, 876 (9th Cir. 2017) (evidence of medical treatment

20   successfully relieving symptoms can undermine a claim of disability).

21          Here, the ALJ found that Plaintiff’s degenerative disc disease improved

22   significantly following physical therapy and a successful operation in January 2016, with

23   Plaintiff reporting the “complete elimination” of her left leg symptoms and the medical

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 5
             Case 2:19-cv-00819-TLF Document 11 Filed 09/15/20 Page 6 of 17




 1   record indicating that Plaintiff had an excellent post-surgical recovery with few

 2   complications. AR 490-91, 774-77, 823-26, 842-43, 861-63, 936-39, 1183. The ALJ

 3   further found that Plaintiff reported increased motivation and a decrease in her panic

 4   attacks after she began taking medication. AR 376, 507, 936.

 5          Plaintiff concedes that her back pain decreased after surgery and physical

 6   therapy, and that medication decreased her panic attacks and increased her motivation.

 7   Dkt. 10 at 3. However, Plaintiff contends that her impairments remained debilitating

 8   despite this improvement. Id.

 9          Plaintiff argues that her mental impairments improved somewhat with treatment,

10   but did so very slowly and with regular setbacks, and “had not resolved by any means”

11   during the relevant period. Dkt. 8 at. 10-11, citing AR 1339-1743.

12          With respect to mental health impairments, cycles of improvement and

13   debilitating symptoms “are a common occurrence, and in such circumstances it is error

14   for an ALJ to pick out a few isolated instances of improvement over a period of months

15   or years and to treat them as a basis for concluding a claimant is capable of working.”

16   See Garrison v. Colvin, 759 F.3d 995, 1017-18 (2014).

17          The record cited by Plaintiff, which covers a period from January 2015 through

18   October 2018, indicates that Plaintiff’s mental health symptoms, sometimes

19   exacerbated by situational stressors, gradually improved, but fluctuated significantly. AR

20   1340, 1346, 1349, 1354, 1356, 1366, 1368, 1370, 1372, 1381, 1435, 1441, 1446, 1473,

21   1479, 1687, 1693, 1699, 1702.

22          In summarizing the record, the ALJ noted the waxing and waning of Plaintiff’s

23   mental health symptoms, as well the exacerbation of Plaintiff’s symptoms due to

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 6
             Case 2:19-cv-00819-TLF Document 11 Filed 09/15/20 Page 7 of 17




 1   situational stressors. AR 936-39. The ALJ did not find that Plaintiff’s symptoms resolved

 2   entirely – she merely found that the restrictions contained in Plaintiff’s residual

 3   functional capacity were enough to accommodate her work-related mental limitations.

 4   AR 935, 938-39. No medically acceptable source has opined that Plaintiff would have

 5   work-related mental limitations beyond those contained in the RFC, and the ALJ’s

 6   finding that the RFC restrictions were sufficient to account for Plaintiff’s mental

 7   limitations is supported by substantial evidence.

 8          Although the ALJ has provided additional reasons for discounting Plaintiff’s

 9   testimony concerning her mental health impairments, the Court need not assess

10   whether these reasons were proper, as any error would be harmless. See Presley-

11   Carrillo v. Berryhill, 692 Fed. Appx. 941, 944-45 (9th Cir. 2017) (citing Carmickle v.

12   Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1162 (9th Cir. 2008)) (although an ALJ

13   erred on one reason he gave to discount a medical opinion, “this error was harmless

14   because the ALJ gave a reason supported by the record” to discount the opinion).

15          With respect to Plaintiff’s physical impairments, Plaintiff testified that after her

16   surgery in January 2016, her physician, Dr. Hatcher, told her that it would take between

17   six months and a year for the sciatic nerve pain in her left leg to resolve. AR 42-43. In

18   February and March 2016, Plaintiff stated that except for intermittent numbness, her left

19   leg symptoms had completely resolved. AR 777, 1183, 1390.

20          Despite her initial statements that her left leg symptoms resolved, Plaintiff fell

21   several times in the years after her surgery, and later reported pain and weakness in

22   her left leg, with complete loss of motor control, sensation, and strength, and increasing

23   difficulties with her right leg. AR 1220, 1325-28, 1394, 1416, 1562, 1668, 1853, 1878-

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 7
               Case 2:19-cv-00819-TLF Document 11 Filed 09/15/20 Page 8 of 17




 1   79. Plaintiff later testified that while her symptoms appeared to improve after her

 2   surgery, she attributed this to the post-surgery medication she received rather than the

 3   surgery itself, and Plaintiff’s spasms and sciatic nerve pain subsequently returned. AR

 4   962-63.

 5          The ALJ found that there was no objective evidence to indicate any muscle

 6   weakness or loss of sensation consistent with Plaintiff’s allegation that her leg "gave

 7   out” prior to her falls or suggesting a need for additional functional limitations. AR 938.

 8          The ALJ has not accurately characterized the record, which indicates that

 9   following her falls, Plaintiff exhibited muscle spasms, reduced strength, loss of

10   sensation, an antalgic gait, tenderness in her lower back, and a positive straight leg

11   raising test on the left. AR 1220-21, 1326-28, 1562-65, 1668-71.

12          Accordingly, the ALJ’s rationale for discounting Plaintiff’s testimony concerning

13   her ongoing lower back spasms and sciatic nerve pain is not supported by substantial

14   evidence.

15          Regarding the ALJ’s fourth reason, a claimant’s participation in everyday

16   activities indicating capacities that are transferable to a work setting may constitute a

17   clear and convincing reason for discounting that claimant’s testimony. See Morgan v.

18   Comm'r Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir.1999).

19          Yet, disability claimants should not be penalized for attempting to lead normal

20   lives in the face of their limitations. See Reddick v. Chater, 157 F.3d 715, 722 (9th Cir.

21   1998), citing Cooper v. Bowen, 815 F.2d 557, 561 (9th Cir.1987) (a disability claimant

22   need not “vegetate in a dark room” in order to be deemed eligible for benefits).

23

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 8
              Case 2:19-cv-00819-TLF Document 11 Filed 09/15/20 Page 9 of 17




 1          Here, the ALJ reasoned that Plaintiff’s ability to engage in craft work, garden,

 2   sew, crochet, and take a five-hour car trip to Oregon, were inconsistent with her

 3   allegations concerning her physical impairments. AR 416-19, 421, 490, 547, 714, 936-

 4   37.

 5          Plaintiff’s ability to sew and crotchet is not a clear and convincing reason for

 6   discounting her testimony; with the exception of two incidents where she complained of

 7   elbow and wrist pain, Plaintiff has not alleged that she suffers from manipulative

 8   limitations that would impact her ability to perform these activities. AR 46-50, 207-08,

 9   714, 1614. The record indicates that Plaintiff injured herself when she attempted to lift

10   her sewing machine, which is consistent with her testimony that she has difficultly lifting

11   heavy objects. AR 45, 203, 205, 207-08, 547, 714.

12          Plaintiff testified that on good days, she can sometimes garden with assistance

13   from her husband, but no longer does any food gardening. AR 54. Plaintiff testified that

14   sitting for five hours during a car trip with her husband was painful, and that they

15   needed to stop nearly a dozen times so she could change positions. AR 61.

16          Plaintiff’s ability to occasionally engage in these basic activities of daily living,

17   often with great difficulty, is not a clear and convincing reason for discounting Plaintiff’s

18   testimony concerning her physical symptoms. See Diedrich v. Berryhill, 874 F.3d 634,

19   643 (9th Cir. 2017) (“House chores, cooking simple meals, self-grooming, paying bills,

20   writing checks, and caring for a cat in one’s own home, as well as occasional shopping

21   outside the home, are not similar to typical work responsibilities.”).

22          As for the ALJ’s fifth reason, a finding that a claimant exaggerated her symptoms

23   to receive prescription pain medication, if supported by substantial evidence, can serve

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 9
             Case 2:19-cv-00819-TLF Document 11 Filed 09/15/20 Page 10 of 17




 1   as a clear and convincing reason for discounting a claimant’s testimony. See Edlund v.

 2   Massanari, 253 F.3d 1152, 1157 (9th Cir. 2001).

 3          Here, the ALJ found that Plaintiff “continued to find herself creatively injured,

 4   slipping on a wet floor, slipping down the stairs, being involved in a motor vehicle

 5   accident, again hurting ankle on the stairs, and lacerating herself with scissors.” AR

 6   938. The ALJ found that “[g]enerally, the claimant was prescribed opiates in response”

 7   and that Plaintiff failed to provide a reasonable explanation as to why her urine drug

 8   screenings were negative for opiates on two occasions despite having a regular monthly

 9   prescription for oxycodone. AR 938-39.

10          The ALJ’s reasoning is based on an interpretation of the record where the ALJ

11   inferred (from examples of what the ALJ referred to as “creative” injuries) that Plaintiff

12   fabricated, self-inflicted, or exaggerated her injuries to obtain pain medication, which

13   she would then sell or misuse. The record does not contain affirmative evidence of

14   malingering to support this inference.

15          “[W]here the record includes objective medical evidence establishing that

16   [plaintiff] suffers from an impairment that could reasonably produce the symptoms of

17   which [s]he complains, an adverse credibility finding must be based on clear and

18   convincing reasons.” Carmickle v. Cmm’r, 533 F.3d 1155, 1160 (9th Cir. 2008) (internal

19   quotation and citations omitted). “The only time this standard does not apply is when

20   there is affirmative evidence that the claimant is malingering.” Id. “The essential

21   feature of malingering is the intentional production of false or grossly exaggerated

22   physical or psychological symptoms, motivated by external incentives such as . . .

23   obtaining financial compensation . . . or obtaining drugs.” American Psychiatric

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 10
             Case 2:19-cv-00819-TLF Document 11 Filed 09/15/20 Page 11 of 17




 1   Association, Diagnostic and Statistical Manual of Mental Disorders 726 (5th ed. 2013)

 2   (“DSM V”).

 3          In December 2018, Plaintiff’s pain management provider told her that he could no

 4   longer prescribe her pain medication because her last two urine screenings were

 5   negative for oxycodone. AR 1749. Plaintiff vigorously disputed this allegation of misuse,

 6   stating that she was unable to take her medication for several days due to an episode

 7   stomach flu. AR 1705, 1749. At the hearing in March 2019, Plaintiff stated that her

 8   provider advised her that they had to stop prescribing her pain medication temporarily

 9   due to state regulations, but would resume doing so at an appointment Plaintiff had

10   scheduled for two weeks after the hearing. AR 973.

11          The Plaintiff has provided a reasonable explanation for her negative drug tests,

12   and her testimony indicates that her provider’s decision to stop her pain medication was

13   a temporary, precautionary measure rather than a conclusive finding that Plaintiff was

14   misusing her pain medication.

15          B. Whether the ALJ properly evaluated medical opinion evidence

16          Plaintiff maintains that the ALJ erred in evaluating opinion evidence from

17   Plaintiff’s treating physician, Mary Lou Hatcher, M.D. Dkt. 8, pp. 11-14.

18          In assessing an acceptable medical source – such as a medical doctor – the ALJ

19   must provide “clear and convincing” reasons for rejecting the uncontradicted opinion of

20   either a treating or examining physician. Lester v. Chater, 81 F.3d 821, 830 (9th Cir.

21   1995) (citing Pitzer v. Sullivan, 908 F.2d 502, 506 (9th Cir. 1990)); Embrey v. Bowen,

22   849 F.2d 418, 422 (9th Cir. 1988)). When a treating or examining physician’s opinion is

23   contradicted, the opinion can be rejected “for specific and legitimate reasons that are

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 11
             Case 2:19-cv-00819-TLF Document 11 Filed 09/15/20 Page 12 of 17




 1   supported by substantial evidence in the record.” Lester, 81 F.3d at 830-31 (citing

 2   Andrews v. Shalala, 53 F.3d 1035, 1043 (9th Cir. 1995); Murray v. Heckler, 722 F.2d

 3   499, 502 (9th Cir. 1983)).

 4          On January 21, 2016, Dr. Hatcher offered an opinion concerning Plaintiff’s work-

 5   related physical limitations. AR 716-18. Dr. Hatcher opined that Plaintiff could sit, stand

 6   and/or walk for less than two hours in an eight-hour day; could lift 15 pounds from waist

 7   to shoulder and 17 pounds from floor to shoulder; frequently push/pull 10 pounds and

 8   occasionally push/pull 20 pounds. AR 716.

 9          Dr. Hatcher further opined that Plaintiff’s pain varied significantly from day to day

10   and Plaintiff would likely leave work early, require unscheduled breaks, and be absent

11   from work more than five days per month. AR 717. Dr. Hatcher added that Plaintiff’s

12   impairments and pain medication would cause a moderate limitation in her ability to

13   concentrate and a severe limitation in her ability to maintain appropriate work pace and

14   productivity. Id. On July 7, 2016, Dr. Hatcher submitted a letter clarifying her opinion.

15   AR 1158-59.

16          The ALJ assigned “little weight” to Dr. Hatcher’s January 2016 opinion and her

17   July 2016 clarification, reasoning that they: (1) were internally inconsistent regarding the

18   amount of weight Plaintiff could manage and the amount of sitting, standing, and

19   walking permitted; (2) were inconsistent with Plaintiff’s medical improvement following

20   her lumbar surgery; and (3) Dr. Hatcher’s opinions did not address Plaintiff’s opiate use.

21   AR 939-40.

22          With respect to the ALJ’s first reason, an internal inconsistency can serve as a

23   specific and legitimate reason for discounting a physician’s opinion. See Morgan v.

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 12
             Case 2:19-cv-00819-TLF Document 11 Filed 09/15/20 Page 13 of 17




 1   Comm'r of Soc. Sec. Admin., 169 F.3d 595, 603 (9th Cir. 1999); see also Rollins v.

 2   Massanari, 261 F.3d 853, 856 (9th Cir. 2001) (upholding ALJ’s rejection of an internally

 3   inconsistent medical opinion). However, to the extent that Dr. Hatcher’s January 2016

 4   opinion contains apparent inconsistencies, these discrepancies were addressed and

 5   resolved in her July 2016 letter. AR 716-17, 1158-59.

 6          As for the ALJ’s second and third reasons, for the reasons discussed above in

 7   connection with Plaintiff’s testimony, the ALJ’s findings that Plaintiff’s physical

 8   symptoms improved after her surgery and misused her prescription medication are not

 9   supported by substantial evidence. See supra Section IV.A.

10          Accordingly, the ALJ has not provided specific and legitimate reasons for

11   discounting Dr. Hatcher’s opinion.

12          C. Whether the ALJ erred by not evaluating lay witness testimony

13          Plaintiff contends that the ALJ erred in evaluating opinions from Plaintiff’s mental

14   health counselor, Kaia Scott, LMHC, and Plaintiff’s husband and son. Dkt. 8, pp. 14-18.

15          When evaluating opinions from non-acceptable medical sources such as a

16   therapist or a relative, an ALJ may expressly disregard such lay testimony if the ALJ

17   provides “reasons germane to each witness for doing so.” Turner v. Commissioner of

18   Social Sec., 613 F.3d 1217, 1224 (9th Cir. 2010) (citing Lewis v. Apfel, 236 F.3d 503,

19   511 (9th Cir. 2001); 20 C.F.R. § 404.1502.

20          1. Ms. Scott

21          Plaintiff’s mental health counselor, Ms. Scott, offered an opinion concerning her

22   work-related mental limitations on January 7, 2019. AR 1160-64.

23

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 13
                Case 2:19-cv-00819-TLF Document 11 Filed 09/15/20 Page 14 of 17




 1          Ms. Scott diagnosed Plaintiff with several mental impairments, and opined that

 2   she would have a range of moderate, marked, and extreme work-related mental

 3   limitations, would miss several days of work per week due to her mental health

 4   symptoms, would be off task for 15 percent of a work day, would require a 15 minute

 5   break every hour, and that flares of her mental health symptoms could require her to go

 6   home for the entire day. AR 1161-63.

 7          The ALJ assigned “little weight” to Ms. Scott’s opinion, reasoning that: (1) it does

 8   not adequately address the disparity between Plaintiff’s allegations and normal mental

 9   status examinations conducted during the period at issue; (2) it relies overwhelmingly

10   on Plaintiff’s subjective allegations; (3) Ms. Scott did not offer an adequate explanation

11   for the limitations she assessed; and (4) Ms. Scott fails to cite objective evidence to

12   support her opinion. AR 940.

13          In citing the inconsistency between Ms. Scott’s opinion and the results of mental

14   status examinations, the ALJ has provided a germane reason for discounting her

15   opinion. See Baylis v. Barnhart, 427 F.3d 1214, 1218 (9th Cir. 2005) (“Inconsistency

16   with medical evidence” is a germane reason for discrediting lay testimony); Lewis v.

17   Apfel, 236 F.3d 503, 512 (9th Cir. 2001) (In rejecting lay testimony, the ALJ need not

18   cite the specific record as long as “arguably germane reasons” for dismissing the

19   testimony are noted, even though the ALJ does “not clearly link his determination to

20   those reasons,” and substantial evidence supports the ALJ’s decision).

21          Accordingly, the ALJ has provided a germane reason for discounting Ms. Scott’s

22   opinion.

23          2. Plaintiff’s Husband and Son

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 14
             Case 2:19-cv-00819-TLF Document 11 Filed 09/15/20 Page 15 of 17




 1          Plaintiff’s husband and son offered several statements concerning Plaintiff’s

 2   mental and physical functioning that are broadly consistent with Plaintiff’s own testimony

 3   concerning her limitations. AR 184, 195-202, 250-51, 252.

 4          The ALJ assigned “little weight” to these statements, reasoning that they were lay

 5   opinions based on casual observation, rather than objective medical examination and

 6   testing. AR 940.

 7          Friends and family members in a position to observe a claimant’s symptoms and

 8   daily activities are competent to testify as to her condition. Dodrill v. Shalala, 12 F.3d

 9   915, 918 (9th Cir. 1993); Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th

10   Cir.2009). The fact that lay testimony may offer a different perspective than medical

11   records alone “is precisely why such evidence is valuable" in making a disability

12   determination. See Diedrich v. Berryhill, 874 F.3d 634, 640 (9th Cir. 2017). Lay

13   witnesses, by definition, lack medical expertise, and this lack of expertise, in and of

14   itself, cannot serve as a valid reason for discounting their statements.

15          Accordingly, the ALJ has not provided a germane reason for discounting lay

16   witness statements from Plaintiff’s husband and son.

17          D. Remand for an Award of Benefits

18          Plaintiff asks this Court to remand this case for an award of benefits. Dkt. 8, p.

19   18. “‘The decision whether to remand a case for additional evidence, or simply to award

20   benefits[,] is within the discretion of the court.’” Trevizo v. Berryhill, 871 F.3d 664, 682

21   (9th Cir. 2017) (quoting Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir. 1987)). If an

22   ALJ makes an error and the record is uncertain and ambiguous, the court should

23   remand to the agency for further proceedings. Leon v. Berryhill, 880 F.3d 1041, 1045

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 15
               Case 2:19-cv-00819-TLF Document 11 Filed 09/15/20 Page 16 of 17




 1   (9th Cir. 2017). Likewise, if the court concludes that additional proceedings can remedy

 2   the ALJ’s errors, it should remand the case for further consideration. Revels, 874 F.3d

 3   at 668.

 4          The Ninth Circuit has developed a three-step analysis for determining when to

 5   remand for a direct award of benefits. Such remand is generally proper only where

 6          “(1) the record has been fully developed and further administrative
            proceedings would serve no useful purpose; (2) the ALJ has failed to
 7          provide legally sufficient reasons for rejecting evidence, whether claimant
            testimony or medical opinion; and (3) if the improperly discredited
 8          evidence were credited as true, the ALJ would be required to find the
            claimant disabled on remand.”
 9
     Trevizo, 871 F.3d at 682-83 (quoting Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir.
10
     2014)).
11
            The Ninth Circuit emphasized in Leon v. Berryhill that even when each element is
12
     satisfied, the district court still has discretion to remand for further proceedings or for
13
     award of benefits. 80 F.3d 1041, 1045 (9th Cir. 2017).
14
            Here, the ALJ erred in evaluating the opinion evidence, Plaintiff’s testimony, and
15
     lay witness statements concerning Plaintiff’s physical impairments. Vocational experts
16
     at both hearings in this case testified that if the limitations contained in Dr. Hatcher’s
17
     opinion, particularly her opinion that Plaintiff’s physical limitations would likely cause her
18
     to leave work early, require unscheduled breaks, and be absent from work more than
19
     five days per month, were credited as true, there would not be a significant number of
20
     jobs Plaintiff could perform at step five of the sequential evaluation. AR 70-71, 717, 979.
21
            In this case, there is no serious doubt that if Dr. Hatcher’s opinion, Plaintiff’s
22
     testimony, and the statements of lay witnesses concerning Plaintiff’s physical
23
     impairments were credited as true, that the ALJ would be required to find Plaintiff
24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 16
             Case 2:19-cv-00819-TLF Document 11 Filed 09/15/20 Page 17 of 17




 1   disabled on remand. See Garrison v. Colvin, 759 F.3d 995, 1021 (9th Cir. 2014) (courts

 2   have the flexibility to remand for further proceedings when the record as a whole

 3   creates “serious doubt” as to whether the claimant is disabled within the meaning of the

 4   Social Security Act.).

 5          Accordingly, remand for an award of benefits is the appropriate remedy.

 6                                        CONCLUSION

 7          Based on the foregoing discussion, the Court finds the ALJ erred when she found

 8   Plaintiff was not disabled. Defendant’s decision to deny benefits is therefore

 9   REVERSED and this matter is REMANDED for an award of benefits.

10          Dated this 15th day of September, 2020.

11

12

13                                                    A
                                                      Theresa L. Fricke
14                                                    United States Magistrate Judge

15

16

17

18

19

20

21

22

23

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 17
